             Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 1 of 24 PageID #: 3


AO 91 (Rev. 11/11) Criminal Complaint



                                    UNITED STATES DISTRICT COURT
                                                              for the
                                              Southern District of West Virginia

                  United States of America                       )
                             V.                                  )
                    JONATHAN YATES                               )       Case No.
                                                                 )                  5:20-mj-00017
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
On or about the date(s) of               February 20, 2019              in the county of              Raleigh            in the
     Southern          District of __W_e_st_V_i�rg�in
                                                    _ i_a__ , the defendant(s) violated:

            Code Section                                                   Offense Description
           18 U.S.C. § 242                   Deprivation of rights under color of law (resulting in bodily injury and including
                                             kidnapping)




          This criminal complaint is based on these facts:
See attached affidavit.




          if Continued on the attached sheet.


                                                                                           Complainant ·s signature

                                                                                    Michael Moyer, FBI Special Agent
                                                                                            Printed name and title

                              in my presence. , via telephone pursuant to Rule 4.1 of the Federal Rules of Crim Proc.
Sworn to before me and signed ==========


Date:             03/31/2020
                                                                                              Judge ·s signature

City and state:        Beckley, West Virginia                               Hon. Omar J. Aboulhosn, U.S. Magistrate Judge
                                                                                            Printed name and title
   Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 2 of 24 PageID #: 4




                                     A F F I D A V I T

STATE OF WEST VIRGINIA

COUNTY OF RALEIGH, to-wit:

     I, Michael        Moyer, being first duly sworn, do hereby depose

and state as follows:

                       Affiant Experience and Training

     1.        I, Michael Moyer, am a Special Agent with the Federal

Bureau    of    Investigation             (FBI). I have           been     so employed    since

January 2016.        Upon    joining the FBI,               I received       twenty weeks       of

training       at   Quantico,        VA     at   the   FBI     Academy.       As   part   of   my

training,      I learned      how to conduct                logical      investigations       into

criminal       activity.         I        have    specific         experience        conducting

investigations        into    matters            involving        sexual    abuse.    Prior     to

joining the FBI, I served as a police                         officer      for approximately

six years in the Commonwealth of Pennsylvania.

     2.        As   part    of       my    duties      as    an    FBI     Special    Agent,     I


investigate criminal violations relating to acts of Violent Crime

and Violent Crimes Against Children, to include but not limited to

rape, sexual assault, child sexual assault and child pornography.

I have participated          in the preparation               and execution of mUltiple

federal search warrants.




                                                   1
   Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 3 of 24 PageID #: 5




     3.    I know from my training and experience            as an FBI agent

that the FBI has authority        to investigate       sex crimes occurring

within the territorial     jurisdiction of the United States and the

deprivation of civil rights under color of law.

                               Probable    Cause

     1)    In June 2019, I opened an investigation into Dr. JONATHAN

YATES based upon allegations from several patients at the Veterans

Affairs Medical Center     (VAMC) in Beckley, West Virginia that Dr.

YATES had sexually abused them.

     2)   Based    on my   investigation,      the VAMC    is on federally-

owned land and falls within the territorial             jurisdiction    of the

United States.

     3)   Dr. YATES is a doctor of osteopathic             medicine    who was

employed by the United        States Department      of Veterans    Affairs   as

the Whole Health    Director     at the VAMC       from in and around April

2018 to in and around June 2019.

     4)    On August   22, 2019, pursuant          to this investigation,       I

met with VETERAN 1 at the VAMC.

     5)   VETERAN 1 is a 42-year-old male veteran of the U.S. Army

with 100% service-connected       disability.

     6)   VAMC records show that VETERAN            1 saw Dr. YATES for one

appointment   on   February     20,   2019.   Accordingly,    Dr.   YATES     saw



                                       2
   Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 4 of 24 PageID #: 6




VETERAN 1 on that date in his capacity                    as a federal employee of

the Department of Veterans Affairs and on the grounds of the VAMC.

     7)        VETERAN   1 told me that           he went     to    see Dr. YATES     in

February    of 2019 in order to get a referral                      from Dr. YATES    so

VETERAN    1    could    continue    with       massage    therapy     treatments    for

chronic back pain as well as pain in his toes, fingers, and hips.

VETERAN 1 told Dr. YATES that he was there for that referral to

continue with massage therapy treatments.

     8)        VETERAN 1 also told Dr. YATES that he could not have his

neck cracked due to his medical                 issues. According       to VETERAN    1,

Dr. YATES acknowledged        that he heard VETERAN 1.

     9)        At the beginning of the appointment,                 VETERAN 1 saw Dr.

YATES lock the door to the examination room.

     10)       Because   of the     locked      door,     VETERAN    1 was   alone   and

isolated with Dr. YATES in the examination room. No one would have

been able to enter the examination room without a key or Dr. YATES

unlocking the door and allowing entry.

     11)       During the appointment,           Dr. YATES massaged VETERAN          l's

breasts    and brushed      his hands over VETERAN             l's nipples.     During

that time, Dr. YATES made several comments about VETERAN l's muscle

tone. Dr. YATES commented on VETERAN l's chest hair and called him

a real man.



                                            3
   Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 5 of 24 PageID #: 7




        12)   Later in the appointment,                Dr. YATES told VETERAN        1 to

remove    his       boxer   briefs.     According        to   VETERAN    1,   Dr.    YATES

commented, "Boxer briefs - my favorite. Keeps everything tight and

in place."

        13)   As VETERAN 1 was taking off his boxer briefs, Dr. YATES

grabbed his boxer briefs and pulled them all the way down.

        14)   Dr. YATES then began to rub VETERAN                   l's perineum       and

handle his testicles with an ungloved hand. Dr. YATES repeatedly

told VETERAN         1 that it was okay to be sexually                  aroused by this

contact.      Dr.    YATES's      contact   with   VETERAN      l's perineum        caused

VETERAN 1 pain. During this massaging, Dr. YATES's hand, both the

front and back, consistently brushed up against VETERAN l's penis.

        15)   Dr. YATES then had VETERAN               1 roll onto his stomach. As

VETERAN 1 did that, Dr. YATES kept his hand on VETERAN l's perineum

and continued to massage that region, continuing to cause VETERAN

1 pain.

        16)   As Dr. YATES massaged VETERAN l's perineum with one hand,

he massaged VETERAN            l's buttocks with his other hand. VETERAN                 1

told Dr. YATES to stop, but Dr. YATES continued.                         When VETERAN    1

again    told       Dr.   YATES    to   stop,    Dr.    YATES   appeared      irritated,

stopped, and smacked VETERAN l's buttocks.




                                             4
   Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 6 of 24 PageID #: 8




     17)    VETERAN   1 then pulled up his pants to end the session.

Dr. YATES told VETERAN       1 he should not have pulled up his pants

and that Dr. YATES was not yet finished.

     18)    Dr. YATES then began working on VETERAN l's upper body.

He cracked VETERAN        l's neck without warning       and despite VETERAN

l's previous instruction to Dr. YATES not to crack his neck.

     19)    This neck crack caused VETERAN          1 to experience        severe

pain and numbness throughout his body. VETERAN 1 could not move.

     20)    Immediately     after Dr. YATES immobilized VETERAN        1 with

the neck crack and while VETERAN 1 was unable to resist, Dr. YATES

physically rolled VETERAN 1 back onto his stomach and pulled down

VETERAN    l's underwear    without permission.      Dr. YATES then rubbed

VETERAN l's perineum and buttocks again.

     21)    VETERAN   1 told Dr. YATES he wanted his underwear              back

on, but Dr. YATES told him that leaving them off allowed greater

flexibility.

     22)    At the end of the session, Dr. YATES hugged VETERAN 1.

     23)    VETERAN   1 suffered pain as a result of the neck crack

for several days.

     24)    VETERAN   1    reported   that   he   told   B.C.,   another    VAMC

employee, about Dr. YATES's inappropriate behavior. B.C. confirmed

to me that VETERAN 1 had disclosed to her.



                                       5
  Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 7 of 24 PageID #: 9




     25)   When    I interviewed       VETERAN    1, he provided          me    with    a

signed typed      statement    dated   June    28,    2019,    affixed      hereto     as

Exhibit 1 and incorporated by reference.

     26)   Throughout     thi s    investigation,         I     also     interviewed

additional Veterans who saw Dr. YATES at the VAMC for treatment.

These Veterans     described    their appointments        with Dr. YATES, and

their descriptions of aspects of Dr. YATES'S behavior during their

appointments   were similar to VETERAN           l's experience.         Several of

these Veterans also wrote statements describing their appointments

with Dr. Yates.

     27)   I   interviewed     VETERAN       3. According       to   VAMC      records,

VETERAN 3 saw Dr. YATES on August             15, 2018, September 17, 2018,

and September 26, 2018.

     28)   VETERAN    3 provided a written           statement, affixed hereto

as Exhibit 2 and incorporated by reference.

     29)   I   interviewed     VETERAN       4. According       to   VAMC      records,

VETERAN 4 saw Dr. YATES on January 16, 2019.

     30)   VETERAN    4 provided a written           statement, affixed hereto

as Exhibit 2 and incorporated by reference.

     31)   VETERAN    1 is represented         by a civil attorney             in this

matter, although a lawsuit has not yet been filed.

     32)   VETERAN    1 knows VETERAN         4 because       they participate         in

the same support group, and is aware of VETERAN 4's allegations.

                                         6
     Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 8 of 24 PageID #: 10




They     are       being       represented              by        the     same         attorney.            I     have     no

information             indicating         that        VETERAN          3 knows           either      VETERAN            1 or

VETERAN       4.

        33)        During          the     course            of     this          investigation,                  I      also

interviewed             Dr.      S. H.,     who        worked           directly          with      Dr.          YATES     In

February       2019.       Dr.      S.H.     told      me that          Dr.       YATES    told       him       something

along    the       lines      of,    "I'm       not     able       to explore             the     things         I'd     like

to    with     some      of    the       guys    because           I'm    a married             man    and        my     wife

wouldn't       understand."

        34)        According         to Dr. S.H., Dr. YATES                       also admitted             to causing

his patients            to ejaculate             on more          than     one      occasion.

        35)        At      the        VAMC,           Dr.         YATES            performed             osteopathic

manipulative            therapy          (OMT)

        36)        Based      on information             provided          by Dr. B.N.             an independent

medical       doctor       who      is an expert             in OMT,          I    know    that       OMT       is a very

hands-on       technique,             similar          to    chiropractic                 care,     that         involves

the    doctor       physically             realigning              joints         in    the     body        to    relieve

pain    or achieve            certain        motor          function          goals.       Because          OMT       rarely

involves        sensitive            areas       and    because           it       requires        the       doctor        to

feel         the        patient's            skeletal               and           muscular            response             to

manipulations,                it    is     routine           for        doctors,          particularly                 older

doctors,       to perform            external          OMT ungloved.



                                                             7
  Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 9 of 24 PageID #: 11




        37)   According to Dr.    B.N.,    OMT treatment of pain in sensitive

areas, such as the pelvis, can be accomplished                   without sensitive

touching. For instance, treating pelvic pain can be accomplished

through sacral rocking where the doctor's hands are on the small

of the patient's       back,     or through          reorientation   of the pelvis

through stretching      of the pelvic musculature,              where the doctor's

hands are on the patient's legs and hips. Myofascial unwinding is

another technique,      closely resembling massage,              that involves the

doctor rubbing fascia to relieve tension. Muscle energy techniques

require the patient to engage a muscle                  while the doctor creates

resistance to the muscle. These techniques                  are performed      several

times    in short but     sustained        intervals      to help    muscles    relax.

Generally,     OMT is performed       on a fully clothed patient               or on a

patient with just their shirt removed.

        38)   According to Dr.     B.N.,       there are sensitive applications

of these techniques.      A muscle energy technique              can be applied to

the   rectum,    but   would     require       the    patient   to   participate    by

contracting their anus while the doctor placed a gloved finger or

object inside to create resistance to the contraction. Myofascial

unwinding can be applied to the pelvic                  floor externally       (to the

perineum) and internally. Manipulative therapies to the coccyx are

sometimes accomplished         internally.



                                           8
  Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 10 of 24 PageID #: 12




     39)     Dr. B. N. reviewed VETERAN          l's allegations,      as well as

the patient notes Dr. YATES completed for VETERAN l's appointment.

Dr. B.N. opined that Dr. YATES did not document any indicators for

application    of OMT techniques        to VETERAN      l's perineum.    Based on

this lack of documentation           and the patient allegations, Dr. B.N.

concluded that the contact between              Dr. YATES's hand and VETERAN

l's perineum lacked a medical purpose.

     40)     Dr.    B.N.    opined    that,     based    on   his    training   and

experience    and    what   VETERAN     1   described,    contact     between   Dr.

YATES's hand and VETERAN l's testicles was not legitimate medical

treatment.

     41)     Dr.    B.N.    opined    that,     based    on   his    training   and

experience,    slapping a patient on the buttocks             is not legitimate

medical treatment.

     42)     Dr.    B.N.    opined    that,     while    erections     during   OMT

treatments can happen, they are not cornmon.

     43)     Dr. B.N. stated that a neck crack, a high-velocity,                low-

amplitude technique used in OMT, should never be used without the

consent of the patient.         Dr. B.N. also opined that a neck crack

could be applied to a person in such a way as to incapacitate that

person, particularly        if the person had a condition that rendered

him sensitive to such techniques.



                                            9
  Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 11 of 24 PageID #: 13




        44)     This affidavit is intended to show that there is probable

cause for the requested arrest warrant and does not purport to set

forth all of my knowledge of, or investigation,                      into this matter.

        45)     Based upon your affiant's past experience                   and training

as   an      FBI     Special     Agent   and    evidence        gathered    during       this

investigation,         your affiant submits that there is probable cause

that on and around February 20, 2019, Dr. JONATHAN YATES, acting

under        color    of   law,     willfully        deprived     VETERAN     1    of     his

constitutional right to bodily integrity in violation of Title 18,

United States Code, § 242.

        4~      I submit that there is probable               cause that the offense

resulted       In bodily       injury    because     VETERAN     1 reported       that   Dr.

YATES's rubbing of his perineum caused VETERAN 1 pain.

        4n      I submit that there is probable               cause that the offense

included kidnapping             because Dr. YATES's          cracking   of VETERAN        l's

neck, In a locked room, resulted in incapacitation and allowed Dr.

YATES to control VETERAN l's movement.

        48)     The    events     described     in    this    affidavit     occurred       in

Beckley, West Virginia             and within the Southern District                of West

Virginia.

        49)    Further, your affiant sayeth naught.




                                               10
 Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 12 of 24 PageID #: 14




                                 Michael Moyer, Special Agent
                                 Federal Bureau of Investigation


     Sworn to before me, and subscribed in my presence, this         31st

day of March 2020.




                                 HON. OMAR J. ABOULHOSN
                                 United States Magistrate Judge




                                   11
Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 13 of 24 PageID #: 15




               Exhibit 1
   Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 14 of 24 PageID #: 16




On February 20, 2019, I saw Dr. Jonathan Yates for my initial appointment.                The reason for this
appointment      was to get a referral for non-VA Massage Therapy, which I had been getting. I was told I
needed to see Dr. Yates to get approval for ongoing sessions.

He told me he would do a thorough            examination   & that he could do massages and acupuncture.             He told
me about osteopathic       manipulation.




He asked me to remove my shoes and my shirt/tee              shirt/sweat     shirt. He told me to lie on the
examination     table faceup. As I was doing that, he locked the door(1 saw him lock the door and I heard
the click), he turned the music up and he started humming.

He approached      me from behind, put his hands on my chest and started massaging it. He said to me,
"What a hairy chest, a real man". He brushed his hands across my nipples. He then moved to my neck
and shoulders,    massaging those areas. "It's extremely tense. I'll fix that."




He then told me to roll over onto my stomach. He rubbed my neck and shoulders, and worked his way
down to my lower back/waist         area. As he was doing this, he would make comments               about my chest and
muscle tone.

He asked me to remove my jeans so that he could check my lower back and hips. I complied.                       I explained
to him (again) where my chronic pain was and what was causing it. My pain is from neuropathy.                      Dr.
Yates insisted that he needed to do this examination           in order to properly diagnose me.

(I already knew what the problem was. I was there to get the OK to continue                  massage therapy)

After I removed my pants, he observed that I was wearing boxer briefs. "Boxer briefs - my favorite.
Keeps everything      tight and in place."

He instructed    me to then lie back on the table, on my back. He began to feel around the groin area, the
top of my thighs and inside the groin area. I felt myself getting tense when he did that. He stated, "It's
fine. There are areas to check around here, and if you get aroused, it's only natural".

He continued     to feel and massage around the groin and surrounding              areas. He stated, "I'll have to
remove    your boxers to reach and feel properly".         I raised my head and started to protest.       He placed one
hand on my chest and tried to reassure me that he is a professional               and this was needed.

I began to push the boxers down. He then took the boxers and pulled them down to my feet, quickly. He
said again, "It is fine to be aroused. 'Do not be embarrassed".            He abruptly,   without   warning, cupped my
testicles with one hand and with the other hand he poked and rubbed the area between                     my testicles
and my anus. I immediately       felt   intense pain, an 8/9 on a 0-10 scale.

I told him it hurt.   He said it would hurt but would subside when I relaxed. He continued               to rub that area,
even brushed against my penis. After a few minutes (it seemed a long time), he instructed                   me to roll
over onto my stomach. While I was rolling, his hand stayed on my groin area and the pain continued.

At this point, his free hand started to massage my buttocks.           I again asked him what this was for, and told
him the pain was getting worse. The pain was in my hips, back, up my spine, and the groin area. He
   Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 15 of 24 PageID #: 17
                                                                                                                         '1.



placed his hand from my buttocks to my lower back and again tried to reassure me that this was what
he needed to do, and that I should relax.

This continued     for a couple of minutes. "let's   try something   else."

He then smacked my ass, removed his hand from my groin area, and instructed                me to roll over again,
onto my back. As I rolled over, I jerked my boxers back up (He was washing his hands at this point)

He turned around and said, "that wasn't necessary. I wasn't done".             He began to massage my neck,
shoulders and chest. Then, he cracked my neck. The pain was excruciating.              I felt it all over my body.

He was not supposed to do this. I made it clear from the beginning            of this session that he was not to
crack my neck.

I was in shock, could not even speak.

He then rolled me over onto my stomach again and pulled down my boxers. He put one hand on my
buttocks to massage them, and the other hand went back to the groin area previously                  described. He was
essentially groping me.




I finally recovered from the shock enough to tell him "That's enough. This is not helping".             He answered,
lilt will. let's try one more thing". He started to manipulate       my hips. I was still in pain but, at least, his
hands were no longer on my groin area. That lasted around five minutes or so. My boxers were still
around my ankles. I told him I wanted       my boxers back on, but he said, "No. This allows more flexibility".




He again told me, "If you get aroused, it's ok. Nobody will know". (By the way, I never did)

Then he said, "Time's up. You can get dressed, then we'll talk".

I tried to leave the room. Before I could leave, he put his arm around my shoulder, and led my to sit on
the examination      table. He told me, liThe next session will be better.     I'm here to help, physically and
mentally. Whatever       we talk about, stays in this room". He patted my leg and gave me a hug. He
instructed     me to make a follow-up    appointment.   As I was leaving the room, he followed        close behind.
He watched me make the appointment,           watched me walk away.




I walked to my car as fast as I could, despite my pain. I went to th.•~ ~ion              bathroom     and used
multiple     sanitary wipes because I felt dirty after that encounter.    ~
Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 16 of 24 PageID #: 18




               Exhibit 2
 Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 17 of 24 PageID #: 19




         I am reporting the fact that I was a victim of sexual assault by Dr. Yates during a visit.
He started by asking me what issues I had. I explained that I was disabled due to PTSD. 1 also
told him that I struggle with IDS, anxiety attacks, muscle spasms, and back problems. He asked
what if anything I tried had helped. I told him that I had tried physical therapy and chiropractic
care which helped some but only gave short term relief. I said to him that currently I was trying
yoga and meditation in the Whole Health Clinic and that had been recommended to try allowing
him to do joint manipulation to help with my back spasms and pain. I explained that counseling
and church had helped me more than anything.

        He began by telling me that I should not be uncomfortable if! had any issues during the
procedure. He warned me that sometimes young guys with a lot of testosterone commonly got
erections during the procedure. I was then instructed to remove all of my clothing but that I could
leave on my underwear if I was more comfortable that way. He started manipulating my neck
and back, similar to the way my chiropractor had before. Then he began working on my shoulder
and arm joints. He started a discussion asking where and when I served. These were general
question and conversations that were common at the Veteran Affairs Hospital.

      . After working on my upper extremities, Dr. Yates then moved to the area where my leg
and grown met. He reaches his hand underneath my underwear, placing his fingers in the crease
of the joint space. He was not wearing gloves, but he explained this was so that he could feel the
movement of the joint. He then leaned over my torso and worked my leg joint around. This made
me a bit uncomfortable, but his but the explanation seemed reasonable. Occasionally when he
moved my leg around his arm would come in contact with my penis. It was always the side of his
upper arm or forearm. It seemed unintentional. He began talking again, which helped to ease the
awkwardness. As the conversation progressed, he asked about how the church helped me. I told
him that I did the youth ministry at my church and that I enjoyed it that it was somehow
therapeutic for me. He asked if I had heard about the child abuse scandal going on in the catholic
church. He then asked ifhe could confide something to me. I told him that would be fine. He
then explained how he had been sexually abused as a child. He said it helped to be able to talk
about it. Though probably inappropriate, it is not uncommon for someone to give more
information than they should to someone involved in ministry. However, it was a little awkward
at the end when he said he felt like we could be friends.

         This conversation became stranger when he asked ifit would be okay to call me ifhe was
having issues. I told him that ifhe was having an issue that would be okay. I understood this to
be a laity to a pastor relationship that may not happen. I asked him ifhe needs my number, and
Dr. Yates said no he could get from my records. I should not have told him this was okay, but as
a minister, I did not want to tell anyone who needed help that I would not help them. I was not
entirely comfortable with how this appointment and had gone. I thought it was weird, but it did
help my back pain. I asked several staff members what they thought about Dr. Yates. Most told
me that he was strange, but he was a good doctor. On August 25, 2018, at 4: 14 pm, Dr. Yates
began texting and calling me from (724) 986-9889. After this, he would go out of his way to talk
to me when he saw me in the Whole Health Clinic. He usually asked how things were going. Dr.
 Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 18 of 24 PageID #: 20


                                                                                                    2


Yates was always strange, but it seemed that most veterans felt that way. He's a weird guy, but
his treatments seemed to be helpful.

          During my second appointment, another doctor was in the room with us. It was explained
to me why the doctor was there. I believe he was a student. Again, I was instructed to remove all
 of my clothing but that I could leave on my underwear if I was more comfortable that way. The
 second appointment was similar to the first. He again leaned over my torso and worked my leg
joint around. The way my underwear was lifted, my penis was visible to the second doctor
 seating at my head. Having him there made me a bit uncomfortable, though if Dr. Yates was
 doing something inappropriate, he had full visibility which helped to make me more
 comfortable. Occasionally when he moved my leg around as before his arm would come in
 contact with my penis. However, this time, he actually would slide my penis over with his arm as
 if it was in the way. At times the other doctor would ask questions about the differences between
what an osteopathic doctor did and what a chiropractor would do. He explained how the doctor's
 body was positioned as the main difference in how the treatments were performed. He
 demonstrated how the chiropractor's crouch was in the patients face and then immediately
 apologized to me for acting out. I was so uncomfortable with this interaction that I asked a doctor
 friend about it. He said it sounds strange, but it if there was a witness, I was probably just being
 paranoid. He added that osteopathic medicine is different from chiropractic medicine and usually
 is more in-depth.

        My third appointment, I was alone again with Dr. Yates. He asked me ifthe treatment
was helping, I told him that it was, but I thought I might request to try acupuncture as well. He
said to me that we could discuss it as an option. The appointment we went as usual. At the end of
the appointment, he leaned across my thighs close to my groin and asked if there was anything
else, he could do for me. I said, No. I slid away and started to put on my shirt. He said I thought
you wanted to try acupuncture. I said, I do. He said I can do it right now if you wish. I said I
didn't know that you did that. He said that he could do a little.

         So, he instructed me to remove my shirt and lie face down on the table. He began placing
needles from my left shoulder down my back. He told me that he would need to slide down my
underwear so that he could place needles on down my back to help sciatic nerve. He pushed my
underwear a few inches below my butt cheeks and added more needles. He then turned off the
lights and turned up the music that always played. He sat down beside me on the bed and began
messaging and kneading my butt checks. J asked him what he was doing. He told me that it
helped stimulate blood flow into my lower back. He then moved my legs and felt as if the
needles were pulling the muscles up in my back, and I could not pick up my leg. He asked if that
hurt when I moved. I told him it did so he said just to lay still. He then placed a knuckled into my
taint. I want to jump but could not move. He said this was to release tension.

        It was at this point I realized that I was right to be concerned about the behavior in the
other appointments. When I told him, I did not like it that was increasing my tension, he released
the pressure and returned to messaging my but cheeks. I told him that I was done for the day. He
asked ifI was sure. I told him I was. I knew at this point; I would not be able to defend myself he
did not stop because of the acupuncture needles in my back. I honestly was afraid that I might be
Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 19 of 24 PageID #: 21



                                                                                                      3


raped at this point. Instead, he began to remove the needles that were in my left butt cheek. He
then squeezed both butt checks, patted my bottom, and pulled up my underwear and continued to
remove the rest of the needles.

        The next day I told a couple of people that I trusted, I believed I had been sexually
assaulted, and they laughed. They each said there was no way someone would attack me. I told
them seriously the guy started messaging my butt and they laughed harder, and I never told any
of the rest of the story to anyone until the 13th. I tried returning to Whole Health for yoga until
Dr. Yates approached me at one of my appointments and told me that he had read my records
and knew there had been infidelity in my marriage and we should talk. I realized this man had
access to my private files. He had access to my address and detailed information about my
family.

       I quit attending yoga and meditation after this. Dr. Yates continued to contact me by
phone and text until February 9 of2019. During this time, someone called my wife from the
Beckley Veteran Affairs Hospital claim ing to be an investigator and asked my wife if anything
inappropriate had happened between myself and Dr. Yates. She told the individual that all she
knew was that he made me uncomfortable. The news stories caused my wife to question things.
The supposed investigator made NO effort to contact me.

        I returned to Whole Health after Dr. Yates was removed from the clinic. A new
acupuncturist had been hired, so I tried to receive treatment again. This doctor was very
professional, but I felt that same trapped sensation that I had experienced with Dr. Yates. After
the appointment, my PTSD was awful. I had other appointments for treatment scheduled by I
never returned.

        Then on September 12 of2019 people started asking me if! knew what was going on at
the Beckley Veteran Affairs Hospital. I read on national news outlets that a Doctor from the
hospital had been fired and was being investigated for sexual assault. This has led to people
wondering if! had been raped. On Friday, September 13, I contacted the Beckley Veteran
Affairs Hospital and requested to have a meeting set up with the Hospital Director. When they
asked what was in regards to I told them that was about the sexual assaults taking place at the
hospital, I was told I talk to a police officer. Instead of waiting, I drove to the hospital and
reported the incident to Ms. Lynch. Up until this point, I had only told her that he made me
uncomfortable.

        I left mental health and went directly to the Hospital Directors office and was denied
access to him. The reason I wanted to speak with the Director was my concern about things
happening in the Veterans Affairs Hospital in West Virginia. At the hospital in Clarksburg,
veterans have been murdered by its staff members. I am reporting on a man who knows where
my family lives and where my children go to school. I think this is a reasonable concern, but
obviously, the administrative staff at Beckley does not. I believe they would understand my
concerns if only they would listen. I need to know what safety procedures are in place when I do
not know that copies of my medical records or personal information are not in possession of this
doctor.
Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 20 of 24 PageID #: 22



                                                                      4
Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 21 of 24 PageID #: 23




              Exhibit 3
                  Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 22 of 24 PageID #: 24



 ~::\     Department            of Veterans          AffilirS                             VOLUNTARY WITNESS STATEMENT



I.                                                                         • residing at or employed at
make the following statement fr'eely and voluntarily:

        Qf"          A)oUt         (1_fS', (101 ~                    i -SA-hI                  \Dc -      1(1-res           FOl(           (rle      R'<;~T7k11c:,.,




                                                                                                 HI-:· Cd» S{;E
     HIt Qu e<TI{~J>(' ) /tAlQ KVVOWUJE;                                                                                            l!VI
                                                                                                                                        r     C'-/4t(rl        (     &;(PO-&vT:tJ(

     8.t1 {.r2       tf   'Ies·            / I--(A-vee        41 (T. II              A-6?::r   t?--       r
                                                                                                          eLI. I A     '7    Ii 41'1       TH   I(    He: CC)-/ D


      we/IJ               f{/tVJ            the      l/tl1        ON (by                       nJk,:h            Ofd      H{~       lA-({S[f5..        tlf"       P(2(j(_PEOEO
     Iff pop                 t1c.'1          ta,g-eft           4vVO             'S~                  kJlI!u iff I.JA-.s 061.AJ? I{I(                                             .



     f:1!~ I?Bocg~V)e!')                             w        IIN1AAljA)L:d-T61(                              ·THe        4(LE;f1            w
                                                                                                                                       &T PI1IV                C'I~I        P«_/LM/(;'
     ARfA            flArQ             AAl        us          IAtI-Hf      111<          kt\IlJC Kl£c                 I cLAIMI(O Vi4T                         THiS Ho&r
     1~'OUI                  t:I {{;         ItCcSfhNS.(5;                 (;J        II-~ 'llr'LL                Ht:IP      Wlu           (JOT L/fYt1ft:. LJITtf              ,Yo,//(
     lA\(\v}'dld.·"            /II!)gANJ,AJf?             Sgxu4c.!I-CnutTI/lNlfH                                           /l0l/ £'Pr)(xe;21                  ££Lr            (}AJCtJA1-
                                             .__,                                                                              I                              .vl   Ttl.
     to (2TA-=U; U{                    /      I 0 ("'0          HIM              'it-VI- r            I   {C"'   as     u 4 } C QI6     to
                                                                                                                                      g_'rAIJLC               r,tfif TIft S
     ryf!:!..-            Of       /1f'v14,UIPUUl-T/tl.tJ1                      ItHe- \Jc)\1                     Ke;pr- §Of!..         )0 ~+U!        /1V14v-JlfU?±u-,o

     f\, ~       U!:~s.            'A,A)Q TriAl                   LvkS           -nIp; eNQ                       OF:    +tie     ,F;IZs,r         S.e:({.It)A),      AdQj
     HE       CL)/)()(         Xl SPIiQ-T e;(/e&O-y                              Se:<.S';I(\~                 tAJ/(1l       Me      orll        &1 B(/(b..                 A./J'/}

     ·He         L-\)/)()/       D           (Zon         (VIi             4--"-- 4- TII;:U cpeLlAk:;
                                                                        CHB<' , ()4 JE (3t2e/l-&r                                                        5:


AA! 0 Ayl-5.s>4qt'.{.P2 ha'i f2!eA·SII I I~UU) /IV! 1tfc15 E!KB£ or P.JttN 11-/(,1               0 Te?L
                                              .                    N                 ~
 ft I III! 71111( / r t/(,JlLr, B IJC fJ e >/11///50 4',"'0 ~gl4l YJ I (I < () iuv, II trtJL ;/11 A (({/
                                                                            <



~e<WDtJ MI! flfff{Jf(}ff!Q         !11~ 4!\J(j It) T port( 8,fMJf}; (0£1115) OA) i11)1!J/tJu!/)tf!-.5
 4"'-' () PULJ./ M-e-                          I))     -fc)     r2      /f fI Uftl AAJ UAn..JA-p,rrt(J) ONw/f{!.{(AtdraJ                                      Hutf,



                     Declarant Initials
                                                                                                                                                                      Page 1 of       '"::)

YAFORM
JAN 1993(H)
              0024
                   Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 23 of 24 PageID #: 25


                                                                                                                                           \

  :\;\       Department         of Veterans       Affdlr~
                                                                                              VOLUNTARY WITNt::SS STATEMENT
                                                                                                                    (Continuation Sheet)

Statement of
                                                                    f
    W!(._jr         <e,-(J)/lJ(J         S;r-'%$IOA)                    l.l./It(       T1ffJ    (roUr               (1 s(".A-£;retJ                      t2{/C      (d(Ift           HIAA
                                                                                                                                                                                     i



   fR Y (IJf1 J!" ~k                      16 e,           I        FE! r               /)1"-1£      He tid              0      fa e            Ai JTf!aK!!TY                 ra          (ffIq 4r.e.
 / o!D~J' T grV/6MC E                                      t/II'1        4"=.0 i TIIIA/le                     He        l{.JcJ[lQ;o. 1[/#,/1/                        IAP't:S, /-{jq1!#qE'J
  11> IA-V                 0.1/                  atE» {)7t-r<Te-(J 1cJ gUD 1\--,/ 6/?t:/KT /Iti,f-I/J
                                      /lhy ()ltc' k.                    Ife
     L.L/IlIS' (/1)       1111? l(/?{T st?SSJoP) aqr tHl< fl/I11S (tro!--e f<_t)()(:jt/ (f-AJ{) I/c

   Ci(}-~ ~4tL                            iA)/111/J,J                    flut:               /II1U)I/[e~(           He        U!I:MI                  /fI)ST7lUq:eo                       JtLI~     T1)

  rH p             Q A)        'T()       lA1   '1 t; \))MAC,}{                                ,4)11£" J        I     lJvf/s ON                j11   Y    ,5'ttJ   t~1<f/,t/II 1?f&)
  puu £' to               V1 ~           Pf1Vr~                         0.i2i "OJ TO                    =ktr:ikJ-JEE.S t/.J/Tl-fovT
                                                                                                     i'l1+                                                                         b,J1!tYU(1)(7

    (;,2/L ev{,AJ /f.~-k_ItJ9                         I            lHive:              /I-   Tfl-TToc) l2ftt tt13tZ0l(e/( '< 6/5S                                            cJW /All' It;'t-T
  [?U'TfZ)C 11t) (H            r:. {/jw IT 4N Q .s4-IOj t{ a H, kl\~>O 4(Le-{II:1Y PiW()/). ITe.,) WO{JL()
 Ykf'               pi    1A«-.E ~4/Jlle ()()T Of 4: kl,)( t2Jt;4-reo,) ,Y/ tie: Jff£v0 PfLca:eOefJ
 'ID R,u                e/ 'At'~)4='l/!                              (he;
                                     /?J7y9C Ie<- tt-'/Tf/ ,1-/[<; f4£t: It;f-A.R!-= 1ftr£(2_
                                                          1/


 A\)o v T TGu () Yk i 41' / rt:::-, CJF 11/5 iJ & j(J)Y1Jf(}14 /4f2( c BUll P.J ) a BfAJ:; !it-:
  fl-/t:." it«; Ix.e:-OIE 1ft CA;AJ D/) 4b t;'w-Atvu @ kI! l~ .•v ACt )f)<1t.JCrU U O,,}
               I


  J!t.   V      Lci)c,..)('_f2.       1>4(' zz    I            I    SIHO 'itS                       S/cJCIf             He           H:-4-s z4-          LJcpAY_'e f:-rJf--                       ffi-7Tt17a.!O
 ;feu           PI ) A.) (1" )Q..c:( H t                           Tf/fIU              Por lJ         fI)   eED( e                 IJV         eJl(}/         T50rTtcle.s.- ,A.AJO
 (:CNNfcce/J                   meAt.. TO          81\.) IF (CC/J?-{G I'1ftC'IIiA)                                        t-, F'og 1-Que/,                          'T'?-fJ        )tUtt(       )UTI::.-3
 He           (V!)(IL.(]          (JULfi£         lIllY
                                                                   r
                                                                         [3u(TL.HeEkc:;,/
                                                                                       I.
                                                                                                               I LDvLtLAIt!JeP
                                                                                                                               I
                                                                                                                                                          li/itlU                  M,!.j
                                                                                                                                                                                           I
                                                                                                                                                                                                W(;)eQ_
 1110-             11\ 12!2f      4A10      tIe~5;4' /C) r kEeP                    I                  y()UfLtI-eyttJ                           'OdV/I)c IT'LL H uP, I ffJ
 Pf/-6I\..,/<C:,          It   tr;m(L            H15, [lA)gf!tD {l-//tij ,Ii e £.1TQ(.)0Jt0                                                      AILiXe            r-'£ON            (Tie           71-i.Yr
({ (/111)-'<; £rT71r!J<ji elf'             aT             Ttl/';        POI(/0 lirv             D     H (£ d--I eO T1-U<J!U<j                                      TO ttL,   e 4f)o(}f yfl(,__) (_.
I have readlhave had read to me the above statement consisting of __                                         5
                                                                                                             __             page(s). and certify that it is true and correct to the best
of my knowledge.

No threats or romises have been made to me and no pressure or coercion of any kind has been used against me,




                                                                                                                 (P/z
                                                                                                                   r
                                                                                                                               "701
                                                                                                                                I Dale
                                                                                                                                                 '4
VA FOAM         0024                                                G:l()r   U,S, GOVERNMENT     PRINTING   OFFICE:   2007-330-873/38357
                                                                                                                                                                 Page        7-          of    ___.2_
JAN 1993(A)
               Case 5:20-cr-00075 Document 3 Filed 03/31/20 Page 24 of 24 PageID #: 26


                                                                                                                                                                                                     JetForm


        Department        of Veterans Affairs                                    VOLUNTARY WITNESS STATEMENT
                                                                                                          (Continuation Sheet)


Statement of



HE         ~                     i £0 '1NOU L.D 4-eT                          tU)S(£t(_          /0 ~ 6                    t}A)O           flu       tJ       /1';_'1       r}lk).._,
I bl 010
     ' r q ()    j                     IJJro          Dqltf L ilDo\..rr VLlI 7'1f ii 15?t"
                                                                                                              flL-t_5T            I       ToLf)                Ii lit          I
                                                                                                                                                                                      Df   rQ
                                                                                                                                                                                            \ jiV
                                                                                                                                                                                                     IT




l;J!\;AJ T TD,             .~     IE: P(_) T           tf l_s HAAJ VJ             (.);.J    1M   1 IZIq 1fT 111tv/{ MJ/fJ 4A I (j
 (\ltJu          [/1-;0 T(4)S,                  T     /t'1C,.          ).~    tjou!-        FfZ-/CAJ'{J,.              live                 !XEvtJ TPt-rZuufleff-                                   /TnJ(.),il


 Ht TH {:Ju                       (1'-1 eo            N [)(i4- A)9               Jrl/'C      o;U Tffe r+Pi.f; /lr                                                  (,,-,II/cf(               i STO)O
                                                                       '
 uP        /hN!J ~tU{J /                    /t-AO        'IV               C1i) fie. Q0/CA..{)1                             JUhpe-O                            uP/9-/l)(J                   OtP..-AfJ{je_o

.fl1 e- f}/v 0 HU~4e 0                                         //I_1   t_ f-_U tJ/J(AJ0                lil1   t;      ftfJ-Ck ~1I1L-!:! (J(_)(~0 IT.

 TH e           /l.(:::(         (i).A.)        (/J    A-s             ;Ucft     Pe CI f{(0(yf-T eO. I (++v L /Va                                                       f S ceA)

 H I f""       S;' I;t)    C:£, ~          L.~0         [)U RJ;J ~           t1{ t ~e:-c-o         '
-rv' .                                                                                           .AJI)        ,-<"e,&_(1   %        r     -H e (~                       .
 . THt lfo..e4-                        tse:T(5v~                   JI\-..      P(Z..(                                                - ~\7b-~·,vr \S-4ctc_
 A.i~ V?AR__~·                                                              (,V4Ter               -'1-JVoAll&I                   711 -
                                                                                                                                   \'
                    t: o'Pe;J +l4;JO .4/1) D Ru/3Be       II  . ,                                                            U_,    IS I/Nle- fie U.{e. 0
           ,       .       ..                        0,. ii2 sCI rtE:          '
  A)Uus           I TW/{jj,   I TOLl] Hl~ II       _ v'                [) Hc)' HIfAlP IVe/i'tZ                                                                                              YLty
                                             77-14 ( 71S. tV OT II-AJ ;4.l~-1"                                                               A       .•

     JA. fT&:54-6/;0r".'          1/       Y              •,                                                                              .._,.,.   TJ/.;/'.T     "I        ..._)()
                                                                                  U ,_.            .                                                      '
                             >


                     I    't..             l-       COI"JTI/UueO                                                                                                 v'~Ci::.. ~
                                                                                                 /1-1 G ~ ~C-V" ••.....'V
                                                                                                                                                                                  _-
 ~                                                                                  ,IV (   IL                                   /IA)n           '-'.11.'               _
                                                                                                                                                 //,V( t:' ( (0               ~            JJ          (j/f1f..
                                                                                                                                                                                           fr~

                                                                                                                                         ~.---------------
                                                                                                                            __ ......•
                                                                                                          VI..       _.-
                                                                                        .?-\ ~ <)e. \------'




               Declarant Initials
                                                                                                                                                                    Page.3 of          -"3.'---_
